ORDER

PER CURIAM.
Tracy Davis appeals convictions and sentences on five felony charges. He also appeals denial of his Rule 29.15 motion for post conviction relief after an evidentiary hearing.
There are two issues on direct appeal. First, Davis maintains the evidence does not support a finding he was a prior and persistent offender. Second, he argues the trial court erred in fading to grant a mistrial or other relief because of a comment made by the trial court. These claims of error are without merit and an extended opinion would have no precedential value. The convictions and sentences are affirmed. Rule 30.25(b).
The only PCR issue on appeal is whether trial counsel was ineffective for failing to call an identified alibi witness. There was evidence to support a finding trial counsel determined the witness would not be helpful after sufficient investigation. The witness was not called as a matter of trial strategy. Decisions regarding trial strategy are not the basis for an ineffective assistance of counsel claim. State v. Huggans, 868 S.W.2d 523, 526 (Mo.App.E.D.1993). The findings and judgment of the motion court are not clearly erroneous and an extended opinion on this issue would have no prece-dential value. Denial of Rule 29.15 relief is affirmed. Rule 84.16(b).